FOR PUBLICATION

                                                       Jan 12 2015, 9:28 am




ATTORNEYS FOR APPELLANT:                        ATTORNEYS FOR APPELLEE:
KURT A. YOUNG                                   E. PAIGE FREITAG
Anderson, Wray, and Kennard                     Jones, McGlasson & Freitag, P.C.
Nashville, Indiana                              Bloomington, Indiana

WANDA E. JONES                                  WILLIAM C. LLOYD
Jones Law Offices                               Lloyd Law, L.L.C.
Nashville, Indiana                              Bloomington, Indiana


                            IN THE
                  COURT OF APPEALS OF INDIANA

DAVID ANDERSON, COMMISSIONER,                   )
JOE WRAY, COMMISSIONER,                         )
JOHN KENNARD, COMMISSIONER,                     )
and BOARD OF TRUSTEES,                          )
BROWN COUNTY FIRE                               )
PROTECTION DISTRICT,                            )
                                                )
      Appellants-Defendants                     )
                                                )
                      v.                        )     No. 07A01-1406-PL-265
                                                )
SUSANNE GAUDIN,                                 )
JANET KRAMER,                                   )
and RUTH REICHMANN,                             )
                                                )
      Appellees-Plaintiffs.                     )


                     APPEAL FROM THE BROWN CIRCUIT COURT
                    The Honorable Kathleen Tighe Coriden, Special Judge
                             Cause No. 07C01-1108-PL-0364
                                             January 12, 2015

                                  OPINION – FOR PUBLICATION

VAIDIK, Chief Judge

                                             Case Summary

            In 2007 the Brown County Commissioners enacted an ordinance establishing a

county-wide fire-protection district. In 2011 the Commissioners amended the ordinance,

reducing dramatically the scope of the ordinance and the powers granted to the Board of

Trustees. County-resident freeholders first filed suit for declaratory judgment, and then

the Commissioners and the freeholders filed cross motions for summary judgment, asking

the trial court to determine whether the amended ordinance was a valid exercise of the

Commissioners’ authority. The trial court granted summary judgment in favor of the

freeholders, finding that the amendment was a de facto dissolution of the ordinance, in

contravention of the Fire District Act and this Court’s opinion in Gaudin v. Austin, 921

N.E.2d 895 (Ind. Ct. App. 2010).1 On appeal, the Commissioners contend that the amended

ordinance was a valid exercise of their authority. We affirm the trial court, finding that the

“amendment” made to the ordinance amounted to a de facto dissolution, and that the

Commissioners did not have the authority to amend the ordinance at all.

                                    Facts and Procedural History



        1
           The Indiana Supreme Court granted transfer in Gaudin in October 2010. Thereafter the Court
issued an order stating that Chief Justice Shepard did not participate in the case, and writing in relevant part
as follows: “After oral argument and further review, of the four members of this Court able to participate
in this case, two Justices believe that the result reached by the trial court was correct, and two Justices are
of a contrary belief.” Therefore, the Supreme Court reinstated this Court’s decision pursuant to Indiana
Appellate Rule 58(C). Gaudin v. Austin, 936 N.E.2d 1241 (Ind. 2010).
                                                       2
        In 2007 the then-governing Brown County Board of Commissioners (“the

Commissioners”)2 enacted County Ordinance No. 09-04-07-01 (“the Ordinance”), which

created the Brown County Fire Protection District (“BCFPD” or “the District”), a

municipal corporation created to provide comprehensive fire-protection and fire-

prevention services throughout Brown County. Pursuant to the Ordinance, the BCFPD

included all four of the townships in Brown County—Hamblen, Jackson, Van Buren, and

Washington—but excluded the town of Nashville. The Ordinance states in relevant part

as follows:

        This ordinance does hereby establish a fire protection district for the
        following purposes:

        (1) Fire protection, including the capability for extinguishing all fires that
        might be reasonably expected because of the types of improvements,
        personal property, and real property within the boundaries of the district.

        (2) Fire prevention, including identification and elimination of all potential
        and actual sources of fire hazard.

        (3) Other purposes or functions related to fire protection and fire prevention.

                (A) These purposes and functions are to effectively have jurisdiction
        and govern fire services throughout the District, and shall include educational
        initiatives and efforts within the community for fire and hazard recognition
        and prevention, volunteer recruitment, proper training and working
        conditions for the safety of volunteers, and expeditiously establishing,


        2
           The Appellants in this matter are the Commissioners and the Board of Trustees of the Brown
County Fire Protection District, but we refer to them collectively as “the Commissioners” for the sake of
brevity. This suit was initially filed against the then-sitting Commissioners who had passed the Amended
Ordinance. Two of those Commissioners did not seek reelection, and the current Commissioners are now
the named parties. This suit also originally included as a plaintiff a person who is now deceased and is,
therefore, no longer a named party. Two other entities, an existing fire protection district and a conservancy
district not contiguous to the district here in issue, were subsequently added then dismissed as parties by
operation of the Stipulation and Agreement, and it was further agreed that the Town of Nashville should
not be included as a party.
                                                      3
       implementing, supervising, and having full and proper accountability as to
       all applicable safety and operational standards and expectations.

              (B) Responsive and best effort services, with planning and due
       diligence coordination, are to be provided throughout the District.

                 (C) The area selected for this Fire Protection District shall include all
       of the following: Hamblen, Jackson, Van Buren, and Washington townships
       . . . . and excluding only the Town of Nashville . . . .

       (4) Other emergency services.

Appellant’s App. p. 139-40.

       The Ordinance incorporated many sections of the Fire District Act found at Indiana

Code chapter 36-8-11, including the appointment of a five-member board of fire trustees,

trustee’s meetings, trustee’s powers and duties, tax levies, and the purchase of firefighting

equipment. Paragraph G(a)(1) of the Ordinance provides that the board of trustees “has

the same powers and duties as a township executive . . . with respect to fire protection

functions . . . .” Id. at 142. Paragraph G(a)(4) provides that the trustees “shall exercise

general supervision of and make regulations for the administration of the district’s affairs.

This shall include establishing the authority and protocols for Incident Command.” Id.

And paragraph G(a)(17) authorizes trustees to “levy taxes at a uniform rate on the real and

personal property within the district,” subject to certain limitations and special accounting

procedures and administration. Id. at 143.

       The Ordinance has been the subject of two previous cases: Sanders v. Board of

Commissioners of Brown County, 892 N.E.2d 1249 (Ind. Ct. App. 2008), trans. denied,




                                               4
and Gaudin, 921 N.E.2d 895. In Sanders, several freeholders3 filed an action against the

Commissioners, requesting declaratory judgment that the Ordinance was void because the

Commissioners lacked the statutory authority to create a fire-protection district. See

Sanders, 892 N.E.2d at 1250. This Court affirmed the trial court, holding that the

Commissioners did have the authority to create the district pursuant to Indiana Code section

36-8-11-4.

        Thereafter, in January 2009, the Commissioners attempted to dissolve the fire

district, which led to another legal challenge by county-resident freeholders. In Gaudin,

freeholders challenged the Commissioners’ attempt to dissolve the fire-protection district,

and this Court reversed the trial court’s grant of summary judgment for the Commissioners,

holding that while the Fire District Act explicitly provides in two discrete sections for

establishment of a district either by ordinance or by freeholder petition, the Act sets forth

only one method of dissolution—the freeholder-petition process described in Indiana Code

section 36-8-11-24—and thus the Commissioners lacked authority to unilaterally dissolve

the district. See Gaudin, 921 N.E.2d at 897-900; see also Ind. Code § 36-8-11-24 (“(a)

Proceedings to dissolve a fire protection district may be instituted by the filing of a petition

with the county legislative body that formed the district. . . . (b) The petition must be signed:

(1) by at least twenty percent (20%), with a minimum of five hundred (500), of the

freeholders owning land within the district; or (2) by a majority of those freeholders owning

land within the district; whichever is less.”).


        3
           “Freeholder” is defined in Indiana Code section 36-8-11-2 as “an individual who holds land in
fee, for life, or for some indeterminate period of time, whether or not in joint title.”
                                                    5
      After Gaudin, in March 2011, the Commissioners amended the Ordinance. The

Amended Ordinance provided in part:

      WHEREAS, in September[] 2007, the Board of Commissioners of Brown
      County, Indiana, adopted Ordinance Number 09-04-07-01;

                                        *****
      WHEREAS, the Board of Commissioners has reviewed, studied and
      considered said Ordinance;

      WHEREAS, as a result of such review, study and consideration, the Board
      of Commissioners has concluded that parts of the area included in the district
      by said ordinance, particularly Hamblen Township, which has an existing
      fire protection district, were included in error and, as a result, the district
      board of trustees was improperly constituted;

      WHEREAS, as a result of such review, study and consideration, the Board
      of Commissioners has concluded that all of the purposes for which the
      district was established are unnecessary, because those purposes are
      currently being served by other more cost-effective means;

                                        *****
      BE IT THEREFORE RESOLVED that [the Ordinance] is amended to read
      as follows:

      1. This ordinance does hereby reaffirm the establishment of the [BCFPD] . .
      . includ[ing] Jackson, VanBuren and Washington townships . . . .

      2. Pursuant to IC 36-8-11-4(a)(3), the sole purpose of the [BCFPD] shall be
      to conduct fire prevention education within the District. . . .

                                        *****
      19. Upon this Ordinance as amended taking effect, all provisions of the
      initial pre-amendment Brown County Ordinance Number 09-04-07-01 are of
      no force and effect.

Appellant’s App. p. 148, 155.




                                            6
       Thus, the Amended Ordinance dramatically reduced the overall purpose(s) of the

District: from providing fire-protection and fire-prevention services to providing nothing

more than “fire[-]prevention education within the District.” Id. at 155 (emphasis added).

The Amended Ordinance also changed the composition of the board of trustees from five

members—including a Hamblen Township representative and an “at large” member—to

three members representing the three townships “actually served by the District” and

outlined a procedure for appointing the new three-person board. Id. at 149. Moreover, the

Amended Ordinance removed the special accounting procedures, restricted the District to

levying taxes on only real property (and not personal property, as permitted in the

Ordinance), and provided that “[t]he District shall seek funding through non-tax sources,

such as grants and donations, to fund its activities so as to minimize or eliminate any tax

impact on Brown County property owners.” Id.

       In August 2011 Brown County residents and property owners (“the Freeholders”)

filed a suit for declaratory judgment against the Commissioners and the Board of Trustees,

seeking to set aside the amendment to the Ordinance. After mediation in September 2013,

the parties agreed upon a stipulated question to be resolved by cross-motions for summary

judgment presented to the trial court: “Is the amended ordinance 09-04-07-01, a valid

exercise of the authority of the Brown County Commissioners?” Id. at 37. In March 2014

the trial court granted summary judgment in favor of the Freeholders. The trial court’s

order provided in relevant part:

       A. A history of events leading to the narrow issue before the court is helpful:

                                         *****

                                             7
              3. Th[e Sanders, 915 N.E.2d 978] decision led opponents of the Fire
       District to run for office and, once elected, the majority of the
       [C]ommissioners voted to dissolve the Fire District. This action was
       challenged by other Brown County freeholders with the trial court ruling the
       [C]ommissioners were acting within their authority in dissolving the Fire
       District. However, the Court of Appeals concluded the [C]ommissioners’
       action was void as being contrary to the statute [Indiana Code section 36-8-
       11-24] . . . . See Gaudin [], 921 N.E.2d 895 . . . . The result was the Fire
       District remained as established by the 2007 ordinance.

              4. Having been thwarted in their efforts to dissolve the Fire District
       the Commissioners then embarked upon a course of action to essentially
       “gut” the Fire District of its powers by passage of an amendment on March
       3, 2011 . . . .

                                           *****
       L. The court finds the Commissioners[’] unilateral actions in gutting the Fire
       District ordinance, except for the sole purpose of conducting “fire prevention
       education within the District” was an obvious “end-run” around the Gaudin
       ruling to obtain the result the Commissioners intended without determining
       the wishes of the freeholders within their district.

       M. Any Brown County freeholder has the right, per statute, to institute a
       petition to dissolve the Fire District. This procedure is available to the
       [C]ommissioners as well. Just as the Commissioners are not permitted to
       dissolve the Fire District except as set forth by statute neither are they
       permitted to exercise authority, once that authority has been granted to
       another entity, here the Fire District. . . .

Id. at 7-10 (formatting altered).

       The Commissioners now appeal the trial court’s order.

                                    Discussion and Decision

       When we review the grant or denial of summary judgment, we use the same standard

as the trial court. Gaudin, 921 N.E.2d at 896. Summary judgment is appropriate only

where there is no genuine issue of material fact and the moving party is entitled to judgment


                                              8
as a matter of law. Id. Where the issue presented on appeal is a pure question of law, we

review the matter de novo. Id. The interpretation of a statute presents a pure question of

law for which summary judgment is particularly appropriate. Id.

       The goal of statutory construction is to determine, give effect to, and implement the

intent of the General Assembly. Id. We presume the legislature intended the language

used in a statute to be applied logically and not to bring about an unjust or absurd result.

Id. Statutes relating to the same general subject matter are in pari materia and should be

construed together so as to produce a harmonious statutory scheme. Id. To determine

legislative intent, we read the sections of an act together so that no part is rendered

meaningless if it can be harmonized with the remainder of the statute. Id. If two statutes

or two sets of statutes appear inconsistent in some respects, but can be rationalized to give

effect to both, then we are obliged to do so. Id. at 896-97.

       On appeal, the Commissioners argue that the amendment of the Ordinance is

permitted under Indiana’s Home Rule Act, set forth in Indiana Code chapter 36-1-3.

According to Section 36-1-3-1, Home Rule applies to all “units,” and “unit” means county,

municipality, or township. See Ind. Code § 36-1-3-1, Ind. Code § 36-1-2-23. Thus, Home

Rule applies to the Commissioners. Section 36-1-3-3 provides:

       (a) The rule of law that any doubt as to the existence of a power of a unit
       shall be resolved against its existence is abrogated.

       (b) Any doubt as to the existence of a power of a unit shall be resolved in
       favor of its existence. . . .

Ind. Code § 36-1-3-3 (emphasis added). But there are limitations to this power: Section

36-1-3-5(a)(2) provides: “[A] unit may exercise any power it has to the extent that the

                                             9
power . . . is not expressly granted to another entity. . . .” And according to Section 36-1-

3-8(a)(3): “[A] unit does not have . . . [t]he power to impose duties on another political

subdivision, except as expressly granted by statute.”

       Fire Protection Districts are governed by Indiana Code chapter 36-8-11 (“the Fire

District Act” or “the Act”). A fire-protection district is a “municipal corporation” and

therefore a “political subdivision.”     Ind. Code § 36-1-2-10, Ind. Code § 36-1-2-13

(“‘Political subdivision’ means municipal corporation or special taxing district.”) & Ind.

Code § 36-8-11-16. The Fire District Act provides two different means of establishing a

fire-protection district: by ordinance—as was done in this case—or by freeholder petition.

Ind. Code §§ 36-8-11-4, -5; see also Sanders, 892 N.E.2d at 1254. However, the Fire

District Act provides only one method for dissolution, outlined in Indiana Code section 36-

8-11-24:

       (a) Proceedings to dissolve a fire protection district may be instituted by the
       filing of a petition with the county legislative body that formed the district. .
       ..
       (b) The petition must be signed:

              (1) by at least twenty percent (20%), with a minimum of five hundred
              (500), of the freeholders owning land within the district; or

              (2) by a majority of those freeholders owning land within the district;
              whichever is less.

Ind. Code § 36-8-11-24.

       Returning now to the Commissioners’ amendment to the Ordinance, we observe

that as a general matter, the Amended Ordinance eliminated virtually every purpose for

which the Ordinance was originally created, stating in the preamble: “the Board of


                                              10
Commissioners has concluded that all of the purposes for which the district was established

are unnecessary . . . .” Appellant’s App. p. 148. Whereas the Ordinance was created for

the broad purposes of fire protection and prevention, conferring on the Board of Trustees

the “same powers and duties as a township executive . . . with respect to fire protection

functions . . . .,” id. at 142, and permitting the Trustees to “exercise general supervision of

and make regulations for the administration of the district’s affairs[,]” id., the Amended

Ordinance provided that “the sole purpose of the District shall be to conduct fire prevention

education within the District.” Id. at 148 (emphasis added). The Amended Ordinance also

provided that “[t]he District shall seek funding through non-tax sources, such as grants and

donations, to fund its activities so as to minimize or eliminate any tax impact on Brown

County property owners.” Id. at 149. In other words, we agree with the trial court’s

characterization of the Commissioners’ treatment of the Ordinance: they “gut[ted]” it. Id.

at 10. Thus, the inescapable conclusion is that the “amendment” the Commissioners made

to the Ordinance was so extreme and far-reaching as to amount to a de facto dissolution of

the Ordinance, in contravention of both Section 36-8-11-24 and Gaudin, 921 N.E.2d 895.4

       Having determined that the Amended Ordinance was not a valid exercise of the

authority of the Commissioners because it amounted to a de facto dissolution, we now

address the question of whether the Commissioners had the authority to amend the

Ordinance at all. Because there is no mention in the Fire District Act of any procedure for

amending an ordinance establishing a fire-protection district, the Commissioners argue that


       4
         We note that the Commissioners are not challenging and have not asked us to reconsider this
Court’s holding in Gaudin, 921 N.E.2d 895.
                                                11
Home Rule supports their position. See Appellant’s Br. p. 13. In particular, they assert

that “[a]ny doubt as to the existence of [the] power of [the County to amend the Fire District

Ordinance] shall be resolved in favor of its existence.” See id. at 15 (citing I.C. § 36-1-3-

3(b), which actually provides: “[A]ny doubt as to the existence of a power of a unit shall

be resolved in favor of its existence.”). They also cite Section 36-1-3-4(b)(2), which

provides: “A unit has . . . all other powers necessary or desirable in the conduct of its affairs,

even though not granted by statute.” And they put forth Section 36-1-3-5(a)(2), which

provides: “a unit may exercise any power it has to the extent that the power . . . is not

expressly granted to another entity.”

       But as to that last statute, the Freeholders argue that the Commissioners did grant

the power to another entity: once the Commissioners established the District, it became a

“separate and independent entity”; therefore, the Freeholders’ argument continues, “the

Commissioners’ authority over the District ceased upon its establishment, except to the

extent that the Fire District Act allows.” Appellee’s Br. p. 9, 10 (“[B]y establishing the

district, which then became a separate entity, the Commissioners necessarily and expressly

granted to the Board of Trustees all of the powers and authority enumerated in the original

ordinance.”).

       The trial court agreed. In granting summary judgment in favor of the Freeholders,

the trial court wrote: “By passage of the 2007 ordinance establishing the Fire District the

Commissioners granted the authority to the Fire District to undertake the statutory purposes

outlined in both the Indiana Statute and the ordinance itself.” Appellant’s App. p. 9.

Accordingly, once the Commissioners—as a “unit”—granted this authority to the District,

                                               12
they “relinquished the power to exercise control over those functions set forth in the

Ordinance.” Id.; see also I.C. § 36-1-3-5(a)(2) (“[A] unit may exercise any power it has to

the extent that the power . . . is not expressly granted to another entity.”). As stated in the

trial court’s order: “Nothing within Indiana Code [chapter] 36-8-11 suggests the ‘unit’

retains any authority over the Fire District, once established.” Appellant’s App. p. 9. We

agree.5



          5
           The Commissioners also submit Town of Cedar Lake v. Alessia, 985 N.E.2d 55 (Ind. Ct. App.
2013), reh’g denied, arguing that the fundamental proposition of that case—“Under Indiana’s Home Rule
Act, unless an act is prohibited it is allowed.”—supports their position that “because amendment of the
[O]rdinance in this case . . . is not prohibited, it is allowed.” Appellant’s Reply Br. p. 7. In Alessia, the
Town Council terminated the Park Board Members’ positions on the Park Board and voted in new members.
Alessia, 985 N.E.2d at 57. After the Park Board Members filed a complaint against the Town Council, the
Town Council reinstated their positions but then adopted an ordinance repealing the provisions of the Town
Code establishing the Park Board and replacing them with provisions granting the Town Council “full
authority and responsibility to establish, aid, maintain and operate all public and park-owned park,
playground, recreational facilities, programs and properties[.]” Id. at 58. Both parties filed motions for
summary judgment, and the trial court granted partial summary judgment in favor of the Park Board, finding
that the Town Council had illegally terminated the Park Board Members’ employment and the Park Board
Members should be reinstated, and that the ordinance was improper and beyond the scope of the Town
Council. Id.
         On appeal, this Court reversed on these issues, finding that the trial court had erroneously relied on
Dillon’s Rule, which provided that “a municipality could exercise only those powers specifically granted,
necessarily implied, or indispensable to a municipal corporation.” See id. at 66. In support of their
contention that the Town Council exceeded its legal authority in enacting the ordinance, the Park Board
Members had argued that the Indiana Code did not give the Town Council explicit authorization to do so.
Id. at 61. But the proper legal inquiry, this Court wrote, is based on Indiana’s Home Rule Act, which
provides that “unless an act is prohibited it is allowed.” Id.
         Alessia is factually distinguishable in at least two important ways. First, in Alessia this Court wrote
that “conspicuously absent from [the parks-and-recreations statutes] is any restriction on a municipal
corporation’s authority to dissolve a park board and parks department.” Id. at 62. But in the case before
us, the Fire District Act does explicitly restrict the Commissioners’ ability to dissolve the District. See I.C.
§ 36-8-11-24; see also Gaudin, 921 N.E.2d at 899-900.
         And second, the Park Board Members asserted that the Town Council had violated Indiana Code
section 36-1-3-8, which provides, “[A] unit does not have . . . the power to impose duties on another political
subdivision, except as expressly granted by statute.” I.C. § 36-1-3-8(a)(3). This Court rejected that
argument, writing: “The dissolution of the Park Board and the Parks Department is not equivalent to giving
obligatory tasks or functions to them, which is what [that statute] prohibits.” Alessia, 985 N.E.2d at 62. In
this case, the Commissioners argue that they are “expressly granted by statute the power to assign any or
all of the purposes listed in Ind[iana] Code [section] 36-8-11-4 to the Fire District.” Appellant’s Reply Br.
p. 7-8. But what Section 36-8-11-4 actually says is that the Commissioners may establish fire protection
                                                      13
        We find that in creating the District, which then became a separate entity (or

political subdivision) with the Trustees at the helm, the Commissioners did expressly grant

to the District and the Trustees the powers and authority enumerated in the Ordinance. See

I.C. § 36-1-3-5(a)(2); see also Appellee’s Br. p. 10. They therefore relinquished the power

to amend the Ordinance.6 Accordingly, we affirm the trial court.

        Affirmed.

FRIEDLANDER, J., and MAY, J., concur.




districts for any of the listed purposes—not that they are statutorily authorized to amend the Ordinance
whenever they want. See I.C. § 36-8-11-4.
        6
           In light of our finding that the Commissioners lacked authority to amend the Ordinance, we
decline to authorize them to do so now, despite their claim that they would correct several elements of the
Ordinance that, as it stands, violate state or constitutional law. We also find that the Freeholders did not
waive their right to challenge the Commissioners’ authority to amend the Ordinance by failing to do so at
the time the Ordinance was enacted, as the Commissioners assert. In support of this argument, the
Commissioners point to several aspects of the Ordinance that allow for future changes: the language related
to the inclusion of Hamblen District, the possible future compensation of trustees, and the possible increase
of the tax rate within the district. See Appellant’s Br. p. 27. However, the inclusion of this language within
the Ordinance did not give rise to an actual controversy. As stated by the Freeholders, “The Apellants [sic]
are essentially taking the position that Appellees should have filed suit alleging no future amendments were
proper when no amendment had yet occurred, likely rendering any such case moot.” Appellee’s Br. p. 20
(citation omitted).
                                                     14